DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10-15, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (herein “Martinez”; US Pat. No. 4,900,604) and in view of Cohen (US Pub. No. 2010/0112337 A1) and in further view of Barthold (US Pub. No. 2006/0038345 A1).
Regarding claim 1, Martinez discloses a two-dimensional playscape (Fig. 2) comprising: (a) one or more playsets (Fig. 2 and col. 5, lines 16-28; noting a “playset” may be a group of posters having different backgrounds), each having, (i) three or more posters, configured to removably attach to a surface, and wherein the three or more poster include: a first poster, a second poster, and a third poster (Fig. 2; showing at least three), three or more setting modules, wherein each of the three or more setting modules is a setting depicted on one of the three or more posters (Fig. 2 and col. 5, lines 23-25), and wherein the three or more setting modules include: a first setting module depicting a setting on the first poster (col. 5, lines 23-25; noting the moon scene) a second setting module depicting an outdoor setting on the second poster (col. 5, lines 23-25; noting a beach scene), a third setting modulus on the third poster depicting a different setting than the first setting module and the second setting module (col. 5, lines 23-25; noting a railroad track scene), (b) a plurality of  interactive clings removably attached to the three or more posters (Fig. 2, items 16, 10 and col. 4, lines 50-61); wherein the three or more posters stack vertically and horizontally in order to assemble into the two-dimensional plavscape (col. 4, lines 62-68; noting the ability to stack the posters either vertically or horizontally to form a two-dimension playscape is functionally possible given structure of a poster with removable adhesive on the back that can be arranged in “varying configurations” –see Martinez: col. 5, lines 40-43), wherein all of the one or more playsets comprises a single theme (col. 5, lines 29-31; noting the term “theme” is extremely broad and generic and can mean “a specific and distinctive quality” as per merriam-webster.com, and the distinctive quality is that they all can be attached to the walls without “marring or damaging” – see Martinez: col. 3, lines 62-64; or the “activity” of hanging the posters on the wall, see applicant’s spec, par. [026]).  It is noted that Martinez does not specifically disclose that the first setting module depicts an indoor setting. However, Martinez does disclose that the background can have a space-type theme (col. 5, lines 23-32).  In addition, Cohen discloses a similar play toy substrate wherein the module depicts an indoor setting (Fig. 12C and par. [0056]; noting the “interior of a spaceship”). Thus, it would have been obvious to wherein the plurality of interactive clings comprise static cling material so that the plurality of interactive clings are slidable in any direction on a longitudinal plane of the three or more posters while remaining attached to the thee or more posters.  However, Martinez makes obvious the ability of the appliques to cling to the substrate of three or more posters (col. 4, lines 18-21).  In addition, Barthold discloses a similar cling toy wherein the plurality of interactive clings comprise static cling material (pars. [0015] and [0023]).  Furthermore, regarding the ability of the interactives to clings so that they are slidable in any direction on a longitudinal plane, Barthold discloses the ability of the elements/interactives to “static cling” to a poster-type board (par. [0023] and Fig. 1, item 30; noting Barthold specifically notes that “static cling” can be used over “adhesion”) and the poster-type board made out of coated card stock (par. [0021]; noting “heavyweight card stock” with a “covering sheet” makes obvious this language).  As this is the same structure claimed by applicant to provide this functional limitation (see claim 24), the Examiner takes the position that the ability to slide the interactive is functionally possible given the structure or inherent in the structure (see MPEP 2112(III)).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Martinez and Cohen to make the plurality of interactive clings comprise static cling material so that the plurality of interactive clings are slidable in any direction on a longitudinal plane of the three or more posters while remaining attached to the 
Regarding claim 6, the combined Martinez, Cohen, and Barthold disclose that the indoor setting is a room (Cohen: Fig. 12C and par. [0056]; noting the “interior of a spaceship” would make obvious at least one room or compartment of the ship, as the entire vessel is defined by walls).
Regarding claim 7, the combined Martinez, Cohen, and Barthold disclose that the two dimensional playscape further comprises: (i) one or more additional posters separate from the three or more posters of the one or more playsets (Martinez: col. 5, lines 22-25 and Fig. 1; noting a “road” can be used from another third playset – see rejection of claim 21; noting the use of another playset is merely a duplication of parts), (ii) one or more bridging modules, each of the one or more bridging modules depicting a scene on one of the one or more additional posters (Martinez: col. 5, lines 22-25 and Fig. 1; noting a “road” can be used; see also col. 5, lines 31-36 listing “sports, dinosaurs, holidays, and seasons”); wherein the one or more bridging modules extend from the first playset to the second playset (Martinez: Fig. 2; noting this is functionally possible given the structurally ability to place any poster anywhere, i.e. in “varying configurations”), wherein the scene of the one or more bridging modules differs in content from the setting of each of the three or more setting modules (Martinez: col. 5, lines 22-25 and Fig. 1; noting a “road” can be used as compared to a beach scene and a kitchen; see also col. 5, lines 31-33 listing “sports, dinosaurs, holidays, and seasons”).
that the plurality of interactive clings depict a people, animals, creatures, objects, food, furniture, architectural features, plants (Martinez: Fig. 2; noting “an object” in the form of cars).
Regarding claim 10, the combined Martinez, Cohen, and Barthold disclose that the three or more posters are parallelogram segments having straight edges so that the three or more posters form a flush abutment when the three or more posters are arranged adjacent to one another (Martinez: Figs. 1 and 2; showing connecting rectangles as per col. 5, lines 5-7; the rectangles being a parallelogram).
Regarding claim 11, the combined Martinez, Cohen, and Barthold disclose that the three or more posters have shaped edges so that a first of the three or more posters, having a first shaped edge, forms a complementary fit with a second of the three or more posters, having a second shaped edge corresponding to the first shaped edge (Martinez: Figs. 1 and 2; showing connecting rectangles as per col. 5, lines 5-7 which would have complimentary straight edges to align).
Regarding claim 12, the combined Martinez, Cohen, and Barthold disclose that two of the three or more posters having the complementary fit depict settings that flow into one another (Martinez: Fig. 1; noting “flow into one another” is considerably generic and ambiguous; but noting the posters can “flow into one another” based solely on their edge to edge physical proximity); wherein the shaped edges of the two of the three or more posters are provided to assist a user in assembling the three or more posters in a pre-determined fashion (Martinez: Figs. 1 and 2; noting the posters are rectangles with straight edges that can create a border, the straight edges and the highway scene both helping to assist the user in assembling the posters together).
that the one or more playsets are adhered to different walls of a room (Martinez: Figs. 1 and 2; noting a single poster with clings can be a “playset” and it is clear that a plurality of posters are used in Fig. 1 as per col. 5, lines 4-8).
Regarding claim 14, the combined Martinez, Cohen, and Barthold disclose that the scene of the one or more bridging modules depict a path, a forest, a road, a bridge, a field, a body of water, grass, pavement, or a combination thereof (Martinez: Fig. 1; noting “a road”).
Regarding claim 15, the combined Martinez, Cohen, and Barthold disclose that the three or more posters comprise an adhering portion, which is a substrate for an adhesive, so that the three or more posters mate with the surface (Martinez: col. 4, lines 62-68).
Regarding claim 21, it is noted that the combined Martinez, Cohen, and Barthold do not specifically disclose that the one or more playsets include a first and a second playset.  However, the Examiner construes Martinez to disclose one playset with different background posters (col. 5, lines 23-25 and col. 4, lines 9-17; noting it would be obvious to have different theme substrates in one kit to accommodate a child’s development).  In addition, regarding using another playset to make a second playset, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)(also see specifically Martinez, col. 5, lines 29-31 stating “Complementary appliques sets and substrate sheets are provided with themes…for use in children’s rooms”; appearing to make obvious multiple themes/backgrounds in a sold set).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using a second playset would not produce new and unexpected results: that is, the playsets would be used to post posters to the wall, regardless of how many playsets were used.
that the three or more posters comprise coated card stock (Barthold: par. [0021]; noting “heavyweight card stock” with a “covering sheet” makes this obvious).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (herein “Martinez”; US Pat. No. 4,900,604) and in view of Shorr et al. (herein “Shorr”; US Pub. No. 2008/0213735 A1).
Regarding claim 16, Martinez discloses a kit for a two-dimensional playscape (Fig. 2) comprising: (a) one or more playsets including a first playset (Fig. 2 and col. 5, lines 16-28; noting a “playset” may be a group of posters having different backgrounds), each of the one or more playsets having, (i) three or more posters, configured to removably attach to a surface, and wherein the three or more poster include: a first poster, a second poster, and a third poster (Fig. 2; showing at least three), three or more setting modules, wherein each of the three or more setting modules is a setting depicted on one of the three or more posters (Fig. 2 and col. 5, lines 23-25), and wherein the three or more setting modules include: a first setting module depicting a setting on the first poster (col. 5, lines 23-25; noting the moon scene) a second setting module depicting an outdoor setting on the second poster (col. 5, lines 23-25; noting a beach scene), a third setting modulus on the third poster depicting a different setting than the first setting module and the second setting module (col. 5, lines 23-25; noting a railroad track scene), (b) a plurality of  interactive clings removably attached to the three or more posters (Fig. 2, items 16, 10 and col. 4, lines 50-61); (c) one or more bridging modules depicting a scene on one more additional poster separate from the three or more posters (col. 5, lines 22-25 and Fig. 1; noting a “road” can be used); wherein the three or more posters stack vertically and horizontally in order to assemble into the two-dimensional plavscape (col. 4, lines 62-68; noting the ability to stack the posters either vertically or horizontally to form a two-dimension playscape is functionally possible given structure of a poster with removable adhesive on the back), wherein the one or more bridging modules extend from the first playset to the second playset (Fig. 2; noting this is functionally possible given the structurally ability to place any poster anywhere), wherein the scene of the one or more bridging modules differs in content from the setting of each of the three or more setting modules (col. 5, lines 22-25 and Fig. 1; noting a “road” can be used as compared to a beach scene and a kitchen) wherein all of the one or more playsets comprises a single theme (col. 5, lines 29-31; noting the term “theme” is extremely broad and generic and can mean “a specific and distinctive quality” as per merriam-webster.com, and the distinctive quality is that they all can be attached to the walls without “marring or damaging” – see Martinez: col. 3, lines 62-64 or the “activity” of hanging the posters on the wall, see applicant’s spec, par. [026]).  It is noted that Martinez does not specifically disclose that the first setting module depicts an indoor setting. However, Shorr discloses a similar play toy wherein the module depicts an indoor setting (Fig. 5; noting the room of a kitchen). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Martinez to use an indoor setting as a scene as taught by Shorr because doing so would be a simple substitution of one element (an indoor setting) for another (a moon setting) to obtain predictable results (the continued ability to provide a setting in which allows the child to play and interact with the poster to improve creativeness – see Shorr: par. [0011]). Finally, it is noted that the combined Martinez and Shorr do not specifically disclose a second playset.  However, the Examiner construes Martinez to disclose one playset with different themed posters (col. 5, lines 23-25 and col. 4, lines 9-17; noting it In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)(also see specifically Martinez, col. 5, lines 29-31 stating “Complementary appliques sets and substrate sheets are provided with themes…for use in children’s rooms”; appearing to make obvious multiple themes/backgrounds in a sold set).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using a second playset would not produce new and unexpected results: that is, the playsets would be used to post posters to the wall, regardless of how many playsets were used.
Regarding claim 17, the combined Martinez and Shorr disclose that the three or more posters comprise edges having a shaped profile, an abstract profile, or both (Martinez: Fig. 2; noting a “shaped profile” of a rectangle); wherein at least one of the two or more posters form a complimentary fit and edge-to-edge fit with at least another of the two or more posters (Martinez: Figs. 1 and 2).
Regarding claim 18, the combined Martinez and Shorr disclose that the three or more posters comprises the edges having the shaped profile, and the shaped profile is a circle, an oval, a triangle, a quadrilateral, a pentagon, a hexagon, or a combination thereof (Fig. 2; noting shape of a rectangle is a “quadrilateral”).
Regarding claim 19, the combined Martinez and Shorr disclose wherein the edge profile assists a user in assembling the three or more posters in a predetermined (Martinez: Figs. 1 and 2; noting this is functionally possible given the straight edge).  It is noted that Martinez does not specifically disclose that the two or more posters comprises the edges having the abstract profile, and the abstract profile is curved, jagged, lobed, or a combination thereof. However, Martinez discloses using a shaped profile in the form of a rectangle (Fig. 2). In addition, regarding using an abstract profile over that of shaped profile, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant. In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see par. [020]; applicant giving no criticality to using abstract profiles over that of shaped profiles). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using an abstract profile over that of a shaped profile would be insignificant: that is, the posters would be combined to create a seamless scene regardless of their exact shape.
Regarding claim 20, the combined Martinez and Shorr disclose that the three or more posters have the shaped profile with straight edges that align edge-to-edge to form a playset having clean, seamless edges (Martinez: Figs. 1 and 2; noting straight seamless edges created by the joining of rectangles).

	
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. 
Applicant’s arguments are not persuasive for the following reasons.
First, applicant argues that col. 4, lines 9-17 is inaccurately cited for the ability to use different backgrounds together (see Remarks, received 12/17/20, pages 7-8; i.e. applicant arguing that this is directed to the appliques/interactives and not the backgrounds).  While that citation does refer to “appliques”, it would be obvious that the background could also be changed substrate sheets are provided with themes that are age and gender oriented for use in children’s rooms” (emphasis added).  This passage alone appears to make obvious the use of different themed backgrounds sold together in one kit. Furthermore, the Examiner also rejects the claims using duplication of parts case law.  In addition, even the Federal Circuit has stated that “combining two embodiments disclosed adjacent to each other in a prior art does not required a leap of inventiveness” (see Boston Scientific Scimed, Inc. v. Cordis Corp., (Fed. Cir. 2009; noting the rejection is given under an obviousness rejection).  Finally, the ability to use different backgrounds is functionally possible given the different themed backgrounds, even assuming arguendo that they are not sold together (see Remarks, received 12/17/20, page 8, applicant arguing that the Examiner has not shown how they different backgrounds can be used together, but the Examiner given at least four reasons above).
Regarding the term “theme”, the Examiner does not read a special definition into the term.  However, referring to applicant’s spec, par. [026], assuming arguendo that a special definition was used, the “theme” could be the “activity” of hanging the posters on the wall adjacent each other.  As such, all other arguments directed toward the term “theme” are moot.
As noted in the rejection above, the ability to stack the Martinez posters in various configurations is functionally possible given the structure.  Applicant argues that it appears that only the appliques can be reconfigured (see Remarks, received 12/17/20, page 10).  However, Martinez clearly states that the substrates have a “reusable, self-contained, non-permanent adhesive coating” (col. 4, lines 62-65; emphasis added).  As such, the ability to reconfigure the substrates into different layouts is obvious and functionally possible.

With regards to Shorr in combination with Martinez, the Examiner does give explicit and KSR approved motivation for the combination. Specifically, with regards to claim 9, the Examiner has replaced Shorr with Barthold. As such, applicant arguments with regards to claim 9 and Shorr are moot. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/14/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711